DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson et al. (CN 1656037A).
 	With respect to claims 1, 5-7 Johnson describes an etching method comprising: contacting a substrate (e.g. glass ceramic, aluminosilicate glass) (page 6, claims 5) with an etchant comprising alkali hydroxides including NaOH, KOH in molten state/salt bath in a container (vessel) for about 1 to 24 hrs at temperature from 280 to 420 degrees C (pages 7, 8).  With the etching time from 1-24 hrs and the etching temperature includes those of the claimed temperature, such as 280-300 degree C, the etchants have the same components of molten NaOH, KOH, and the substrate are the same as that of the claimed invention as described above, the process would reduce the substrate by at least 2um and provides an average (etching) rate 1um-6.7um per minute.  In alternative, one skill in the art before the effective filing date of the invention to provide such etching rate through experimentations by controlling process parameters such as pH range, temperature and/or etching time as suggested by Johnson (page 8) in order etch the substrate with expected results.
 	With respect to claim 4, Johnson describes alkali nitrates can be added to the etching solution (pages 6, 7).
 	With respect to claims 8 and 9, the process above of etching the same substrate that contains magnesium oxide, lithium oxide, calcium oxide, sodium oxide, potassium oxide (page 6) in an etching composition that contains Na+, K+ from the molten salt bath of alkali NaOH, KOH and sodium nitrate, and with the process is done at the parameters of same temperature and etching time described above; therefore, it is expected that the process would alters a weight percentage of any one of Na+, K+, Li+, Ca++, and Mg++ in the composition from a surface to a depth of 1um into the thickness by less than 5% as the surface is being etched.
 	With respect to claim 10 and 11, Johnson doesn’t describe that a plurality of substrates such as at least 10 substrates are going through the same process.  However, it would have been obvious for one skill in the art before the effective filing date of the invention that many substrates would be manufactured by a same process and it’s obvious to use the same composition to process a plurality of substrates or at least 10 which would save time and economically more efficient to achieve maximum productivity.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2, 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Luzzato et al. (US 20180086662).
With respect to claims 1, 3 and 12, Johnson doesn’t describe a step of increasing a texture of the substrate surface before the step of contacting the substrate with the molten salt bath and a step of subjecting the substrate to an ion-exchange procedure after the step of contacting the substrate with the molten salt bath.  Luzzato teaches a known method of treating the substrate having such step of texturing a glass substrate to form texture substrate before a step of chemically etching the textured surface and then a step of chemically strengthened the glass substrate with an ion exchanged process (paragraphs 5-10).  It would have been obvious for one skill in the art before the effective filing date of the invention, in light of Luzzato, to include a step of contacting the substrate with the molten salt bath and a step of subjecting the substrate to an ion-exchange procedure after the step of contacting the substrate with the molten salt bath because Luzzato teaches they are steps to further strengthening the substrate such as high strength textured glass parts and high bend strength glass substrate which is also preferred by Johnson who also describes the ion exchange is known to enhance glass substrate strength and prevent breakage (page 4).
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 7/22/22 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/17/2022